Citation Nr: 0534079	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-05 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant had active service with the USAFFE from 
September 1941 to April 1942, and status as a former Prisoner 
of War from April 1942 to August 1942 has been established.  
The appellant also had regular Philippine Army service from 
August 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Director of the Compensation and Pension Service (C&P) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant had forfeited all benefits under laws administered 
by VA by having rendered assistance to an enemy of the United 
States by his service in the Japanese sponsored and 
controlled Bureau of the Constabulary (BC) from September 
1942 to September 1944.

In December 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket 
due to the age of the appellant.  Under the provisions of 38 
U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005), 
appeals must be considered in docket number order, but may be 
advanced if good or sufficient cause is shown.  In December 
2005, the undersigned Veterans Law Judge determined that good 
or sufficient cause has been shown, and granted the motion to 
advance this appeal on the Board's docket.


FINDINGS OF FACT

1.  An April 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that the appellant was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from September 1942 to September 1944; the 
veteran admits that he served with the BC.

2.  As a member of the BC, the appellant rendered assistance 
to an enemy of the United States, during his assignment with 
the BC as a patrolman.

CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by VA.  38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

The appellant has been provided with a copy of the appealed 
September 2001 decision, and the December 2002 statement of 
the case, which discussed the pertinent evidence, and the 
laws and regulations related to forfeiture of VA benefits.  
Moreover, these documents essentially notified them of the 
evidence needed by the appellant to prevail on his appeal.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant in a letter 
dated in April 2001 of the charges against him and informed 
him of the types of evidence necessary to refute the charges.  
He was given further opportunity to provide evidence and 
testimony at a July 2001 personal hearing and did so.  The 
appellant was advised of the proposed forfeiture in April 
2001, and of an administrative decision in September 2001 to 
refer the issue of forfeiture to the Director of C&P, whose 
office issued the decision now on appeal in September 2001.  
On each of these occasions, he was apprised of the evidence 
and the laws applicable to forfeitures.  Furthermore, all of 
the required notice was conducted prior to the now-appealed 
VA decision on the issue of whether his service with the BC 
warranted forfeiture of VA benefits.  In a December 2002 
Statement of the Case he was again apprised of the laws and 
regulations and all evidence relevant to his claim and the 
reasons and bases for denial of his claim.  The appellant was 
kept apprised of what he must show to prevail in his claim.  

While VA did not refer to the explicit provisions of the VCAA 
when it adjudicated the matter of whether the appellant had 
rendered assistance to an enemy of the United States or its 
allies, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled, as 
described above.  The Board also observes that the appellant 
does not indicate that any pertinent evidence regarding this 
matter exists, or has been brought to the attention of the RO 
or the




Board, that is not associated with the claims file.  The 
appellant has submitted argument as to how the facts of this 
case should be interpreted under the applicable legal 
standards; however, the relevant evidence to be considered in 
this case is now of record and is not a matter in dispute.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As a result, there has been no prejudice to the appellant 
that would warrant a remand, and the appellant's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As explained herein, this 
has been accomplished in this case.  Moreover, the Board 
points out that this case was recently advanced on the docket 
due to the veteran's age (87), and believes that the veteran 
is deserving of a timely decision in this case.


II.  Factual Background

An April 1946 Affidavit for Philippine Army Personnel, signed 
by the appellant, indicates that the appellant became a 
member of the Japanese sponsored and controlled Philippine 
Constabulary (PC) from October 1942, and was released from 
that organization on September 10, 1944.  Thereafter he 
joined the guerrillas on September 11, 1944, and was released 
on July 5, 1945.  He reported that he was paid P1260.00 for 
his service in the PC/BC.

The record contains a March 1949 Form 508, on which the 
appellant listed that he had worked for the BC in 1942 and 
1943.  A March 1949 field examiner's memorandum reflects that 
the veteran served with the BC as a patrolman, patrolling to 
apprehend guerrillas.

In a deposition taken before a field examiner in May 1949, 
the appellant stated that he became a member of the Bureau of 
Constabulary (BC) in August 1942, after he was released from 
POW camp.  He stated that he trained with the BC for 3 months 
and was then assigned to the 1st Zambales Co.  He testified 
that his BC rank upon graduation was as a private and that 
later, he was made a corporal and sent to officer's training 
school and graduated as a 5th class inspector (the equivalent 
of a 3rd lieutenant ran in the Philippine Army).  The 
appellant stated that he deserted the BC shortly before the 
landing of the Americans in 1944.  He admitted to a being 
present during a raid in which two people died and one was 
captured.

The record includes an official statement furnished in 
December 1978 from the Department of the Army, indicating 
that the appellant served as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
U.S. from September 1, 1941 to June 30, 1946, the date he was 
honorably discharged.

In August 2000, the appellant filed a claim for compensation 
for a heart condition, indicating that this was related to 
his POW status in service.




In April 2001, the appellant was notified by VA that he was 
being charged with violating the provisions of 
38 U.S.C.§ 6104, pertaining to assisting an enemy of the U.S. 
and the consequences of doing so, namely, forfeiting benefits 
under VA laws.

The appellant presented testimony at a hearing held at the RO 
in July 2001.  At the hearing, he submitted a written 
statement explaining his position.  He stated that during his 
entire stay with the BC from September 1942 to September 
1944, he did not swear allegiance to the Japanese government 
or any of its instrumentality and did not shoot at anybody.  
He also attached several enclosures including a loyalty 
status board decision rendered by the Commonwealth of the 
Philippines, Department of National Defense, in June 1946.  
The decision indicates that a perusal of the records in the 
case indicated that there was sufficient evidence that 
despite the appellant's employment in the puppet Japanese 
government, he remained loyal to the U.S. and commonwealth 
governments.  Accordingly, it was determined that the veteran 
be retained in service.

Also submitted for the record were several affidavits from 
military comrades dated in the 1940's, describing the 
appellant's activities with the BC.  

In September 2002, the VA Compensation and Pension service 
issued a decision finding that in light of the evidence 
presented in this case, that the appellant's sustained 
membership and service in the Japanese sponsored and 
controlled BC, a component of the Japanese Military Forces, 
during the enemy occupation of the Philippines, was of 
assistance to the Japanese Government, in violation of 
Section 6104(a), title 38, United States Code.

III.  Law and Regulations

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002).  In the 
case of any forfeiture under this section there shall be no 
authority after September 1, 1959, to make an award to any 
person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2005).  The result of such an act is 
that the claimant shall forfeit all accrued or future 
gratuitous benefits under laws administered by VA.  38 C.F.R. 
§ 3.902(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  An appellant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.  Analysis

Based upon the above evidence, the Board finds that the 
appellant did assist an enemy of the United States, the 
Japanese-controlled BC.

The Board has considered the appellant's and other lay 
statements submitted on his behalf to the effect that the 
appellant did not assist the enemy in his employment with the 
BC.  He has been found to have been a loyal citizen and 
soldier by the Republic of the Philippines.  His service in 
support of the United States Government, his experience as a 
POW of the Japanese, and the findings of the government of 
the Republic of the Philippines that he has been loyal are 
all matters of fact established by the record.

However, in the Board's view, to find that the appellant did 
not render assistance to an enemy of the United States would 
be to deny a fact that is patently obvious from the record.  
The appellant admits he willingly carried out the duties 
requested of him by the Japanese government.  For two years 
he served as a patrolman, attended officer's training school, 
was promoted and was paid by the BC, in assistance of the 
Japanese occupation of the Philippines.  Performance of these 
duties, by their very nature, necessarily had the objective 
and effect of rendering assistance to the enemy of the United 
States in sustaining control and power over the territory of 
the Republic of the Philippines during a conflict with the 
United States.  For these reasons, in the Board's view, he 
did render assistance to the Japanese BC, under any plausible 
meaning of the word "assistance."

The Board acknowledges that the appellant stated in his own 
words that, during his entire stay with the BC from September 
1942 to September 1944, he did not swear allegiance to the 
Japanese government or any of its instrumentalities and did 
not shoot at anybody.  No doubt in light of the enormously 
difficult times and circumstances during which he served the 
Japanese, and his apparently limited role, the Republic of 
the Philippines in June 1946 judged him loyal, a 
determination which by its very nature is complex and highly 
subjective.  However, the Board must emphasize that the U.S. 
Government was not a party to that determination.  Moreover, 
the determinative standard the under which the Board is bound 
in this case, the VA's own laws and regulations, is different 
with respect to determining whether the appellant rendered 
assistance to an enemy of the United States Government.  In 
sum, for the reasons stated above, it is clear that the 
appellant rendered assistance to an enemy of the United 
States government.  This fact alone mandates the forfeiture 
of all VA rights and benefits.  See 38 U.S.C.A. § 6104(a) 
(West 2002); 38 C.F.R. § 3.902.  The appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under title 38, 
United States Code, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

The forfeiture under title 38, United States Code, invoked 
against the appellant, of all accrued or future gratuitous 
benefits under laws administered by VA, is affirmed and 
continued.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


